Citation Nr: 1420308	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel








INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

On his November 2008 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge; however, that request was withdrawn in writing in September 2011, and remand for a Board hearing is therefore not necessary at this time.

The Board remanded this case in November 2011, for additional development; it has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a lumbosacral spine disability that is related to service.  Specifically, he has asserted that during service, he served as an artilleryman, and injured his back while repeatedly lifting and loading heavy artillery ammunition.  Service personnel records confirm that the Veteran did in fact serve with a USMC artillery battalion as a field artillery battery crewman. 

Military records confirm that his unit participated in combat operations during service in Vietnam; as such, the Veteran must be afforded the presumptions of 38 U.S.C.A. § 1154(b) (West 2002).  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are 

applicable.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, the Veteran's allegations of in-service back pain as a result of lifting heavy ammunition coincide with the circumstances of his service.  Therefore, his contentions in this regard must be considered credible.

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for Veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat Veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a 'Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury... incurred during active duty.'  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In its November 2011 remand, the Board noted that current VA medical records confirmed a current diagnosis of a lumbosacral strain, with back spasms, and directed that the Veteran be afforded a VA examination to determine whether his current lumbosacral spine disorder was related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in December 2011.  The examiner diagnosed degenerative changes of the lumbar spine, and determined that it was less likely as not that this disorder was related to service.  She found that a 

search of VA notes dating back to 2004 yielded just a few occasions where the Veteran mentioned low back pain, and that she was unable to find any low back injury during service, or in the immediate years following service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the following reasons, the Board finds that the December 2011 VA examination is inadequate.  As noted above, the presumptions under 38 U.S.C.A. § 1154(b) are applicable, meaning the Veteran's statement regarding in-service occurrence of back pain are credible, and reports of an injury to his back or back pain need not be shown in his service treatment records for his statements to be considered.  Here, the examiner based her opinion, at least in part, on the absence of any in-service incurrence of a back injury, contrary to the presumption applicable in this case.  In addition, the examiner did not consider the Veteran's lay statements that he has had ongoing low back pain since service.  The examiner improperly relied on the absence of contemporaneous medical evidence as the basis for her conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, 'failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence').

As such, the Board finds that an addendum opinion is necessary in order to appropriately adjudicate this claim.  On remand, the Veteran's claims file should be provided to a VA examiner in order to obtain an opinion as to whether the Veteran's back disability is related to service that addressed the Veteran's contentions with regard to his in-service back pain and ongoing symptoms since service.

The Board notes that the Veteran's representative requested that the Veteran be provided with an examination by an examiner other than the one who provided the December 2011 examination, and that the examiner consider the Veteran's Social 

Security Administration (SSA) records that have been associated with the claims file.  As the Board is providing specific instructions to remedy the issues with the prior examination, a request for a different examiner at this time is unnecessary.  In addition, the instructions provided by the Board include reviewing the Veteran's entire record of evidence, which includes his SSA records. As such, the Board finds that there is no prejudice to the Veteran in proceeding.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified examiner to review the record and provide an opinion as to the etiology of the Veteran's lumbar spine disorder.  If further examination or testing is needed, this should be undertaken.  

The claims folder, including this remand and any records in the Veteran's Virtual VA and/or VBMS files must be reviewed, and consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disorder was caused by or is etiologically related to any incident of active duty.

The examiner is advised that the Veteran's contentions regarding his in-service onset of back pain as a result of lifting heavy ammunition should be accepted as credible and must be considered.

With regard to the Veteran's contentions that he has had ongoing back pain since service, the examiner 

should note that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

Be advised that the absence of evidence of treatment for back problems in the Veteran's service treatment records or following service cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



